221 P.3d 749 (2009)
232 Or. App. 266
STATE of Oregon, Plaintiff-Respondent,
v.
Russell Patrick BORCK, Defendant-Appellant.
CR050689; A134423.
Court of Appeals of Oregon.
Decided September 09, 2009.
On appellant's petition for reconsideration filed October 6, 2009.
Decided November 25, 2009.
Jason E. Thompson, Salem and Ferder Casebeer French & Thompson, LLP, for petition.
Before HASELTON, Presiding Judge, and ROSENBLUM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Defendant petitions for reconsideration of our opinion affirming his convictions on various crimes. State v. Borck, 230 Or.App. 619, 216 P.3d 915 (2009). Although we reject without discussion defendant's substantive contentions in support of his petition, we allow reconsideration for the limited purpose of modifying and correcting one aspect of our quotation of the trial court's operative ruling, as set out at 230 Or.App. at 629, 216 P.3d 915. Specifically, in the fourth paragraph of our quotation of the trial court's ruling, which begins "[The letters] do show * * *," the two references to "[M]" in that paragraph should, instead, read "[J]."
Reconsideration allowed; former opinion modified and adhered to as modified.